                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DIAMOND JARAMILLO,

               Plaintiff,

v.                                                                    No. 1:20-cv-1286 RB/KRS

CHRISTOPHER PADILLA and
ROBERT GONZALES,

               Defendants.

                               ORDER STAYING DISCOVERY

       THIS MATTER is before the Court on Defendant Robert Gonzales’ Motion to Stay

Discovery, filed on April 21, 2021 as part of his Motion to Dismiss on Grounds of Qualified

Immunity. (Doc. 26).1 Defendant Gonzales asks the Court to stay discovery pending resolution

of his Motion to Dismiss. Id. at 8-10. Plaintiff filed a response to the Motion on May 2, 2021,

(Doc. 27), and Defendant Gonzales file a reply on May 12, 2021, (Doc. 30). Having considered

the parties’ briefing, the record of the case, and relevant law, the Court will stay discovery

pending resolution of Defendant Gonzales’ Motion to Dismiss, (Doc. 26).

       “Qualified immunity is an entitlement not to stand trial or face the other burdens of

litigation. The privilege is an immunity from suit rather than a mere defense to liability[.]”

Jiron v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004) (quoting Mitchell v. Forsyth, 472

U.S. 511, 526 (1985)) (quotation marks omitted); Workman v. Jordan, 958 F.2d 332, 336 (10th

Cir. 1992) (citing Siegert v. Gilley, 500 U.S. 226, 231-33 (1991)). The doctrine of qualified

immunity protects government officials not only from the costs associated with trial, but also


1
 It is a better practice for counsel to file a separate motion to stay discovery because in most
cases in this District, the presiding judge rules on dispositive motions and the referral judge rules
on motions relating to discovery. See D.N.M. LR-Civ. 73.1(a) (“For every civil case, excluding
Social Security appeals, a Magistrate Judge will be assigned as a pre-trial Magistrate Judge … to
preside over all non-dispositive pre-trial matters in accordance with Fed. R. Civ. P. 72(a).”).
from “the other burdens of litigation,” including “the burdens of broad-reaching discovery.”

Mitchell, 472 U.S. at 526. The Supreme Court has “repeatedly … stressed the importance of

resolving immunity questions at the earliest possible stage in litigation.” Pearson v. Callahan,

555 U.S. 223, 232 (2009). “[T]he driving force behind [the] creation of the qualified immunity

doctrine was a desire to ensure that insubstantial claims against government officials will be

resolved prior to discovery.” Id. at 231. Thus, in general, when a defendant asserts the defense

of qualified immunity, the district court should stay discovery until the immunity issue is

resolved. Workman, 958 F.2d at 336.

       Plaintiff opposes staying discovery, arguing that Defendant is not entitled to a stay while

the qualified immunity issue is pending and that Plaintiff would be prejudiced in meeting the

pre-trial deadlines set in this case. (Doc. 27) at 18-22. These arguments are unavailing. The

Court is bound by Supreme Court and Tenth Circuit precedent that requires a stay of all

discovery when a qualified immunity defense is raised, and “[s]tandard practice in this District is

to stay discovery—as to all defendants—when the defense of qualified immunity has been

raised.” Higgins v. Saavedra, 2017 WL 1437317, at *1 (D.N.M.). As for Plaintiff’s concern

about meeting the deadlines that have been set in this case, the Court will set another scheduling

conference after Defendant Gonzales’ Motion to Dismiss has been ruled on and reset the pre-trial

deadlines at that time.

       IT IS THEREFORE ORDERED that discovery in this case is STAYED pending

resolution of Defendant Gonzales’ Motion to Dismiss on Grounds of Qualified Immunity, (Doc.

26).




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
                                                2
